Citation Nr: 0728698	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to compensation benefits for sexual 
dysfunction, including impotence, under the provisions of 
38 U.S.C.A. § 1151 due to VA treatment.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected nerve damage to the mouth.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected nerve damage to the right thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1947 
to August 1948.  

A motion to advance this case on the Board's docket, which 
was received by the Board on November 22, 2005, was granted 
on November 29, 2005 due to the veteran's age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  

In December 2005, the Board of Veterans' Appeals (Board) 
reopened a claim for compensation benefits for impotence 
under the provisions of 38 U.S.C.A. § 1151 due to VA 
treatment and remanded the reopened issue, as well as the 
other issues listed on the title page, to the RO for 
additional development of the record.  

Additional VA treatment records were added to the claims 
files after the most recent Supplemental Statement of the 
Case without a waiver of RO review.  However, as these 
records are either duplicative or cumulative of evidence 
currently on file, this case does not need to be sent to the 
RO for review.  See 38 C.F.R. § 20.1304 (2006).  



FINDINGS OF FACT

1.  The veteran is not shown to have incurred sexual 
dysfunction, including impotence, due to VA medical fault or 
an unforeseen event.  

2.  The service-connected nerve damage to the mouth currently 
is not shown to involve more than moderate incomplete 
paralysis.  

3.  The service-connected nerve damage to the external 
cutaneous nerve of the right thigh is not shown to involve 
more than moderate incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The requirements for benefits pursuant to 38 U.S.C. 
§ 1151 for sexual dysfunction, including impotence, due to VA 
medical treatment have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2006).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected nerve 
damage to the mouth have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a including 
Diagnostic Codes 8599-8207 (2006).  

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected nerve damage to the 
right thigh have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a including Diagnostic 
Codes 8599-8529 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, the RO sent the veteran a letter in January 
2006 in which he was informed of the requirements needed to 
establish entitlement to benefits under 38 U.S.C.A. § 1151 
and to establish entitlement to increased ratings.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
March 2007 about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in January 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


1151 Claim

Law and Regulations

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C. § 1151 underwent a significant revision effective 
October 1, 1997.  

The veteran's request for § 1151 benefits was received by VA 
in January 2001; thus, this claim must be decided under the 
current version of 38 U.S.C. § 1151.  

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth hereinabove.  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2006).  

As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In 
addition, the evidence must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.358(c)(1), (2).  


Analysis

The veteran asserts that compensation benefits are warranted 
for sexual dysfunction, to include impotence, under the 
provisions of 38 U.S.C.A. § 1151, due to VA treatment in 
1999, February 2000 and April 2000, because the treatment 
resulted in an inability to ejaculate.  

In analyzing the issue in this case, the Board notes that 
before compensation benefits are granted under 38 U.S.C.A. 
§ 1151, there needs to be medical evidence of a current 
disability; evidence of incurrence or aggravation of such 
injury or disease as the result of careless or negligent VA 
hospitalization or treatment; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  
A determination must also be made under 38 U.S.C.A. § 1151 
whether a claimed disability was a reasonably foreseeable 
consequence of VA medical treatment.  

The medical records for 1999 and 2000 reveal that the veteran 
underwent medical procedures, including a hydrocelectomy in 
February 2000 and a penile implant in April 2000.  The 
veteran said in December 1999 that he had a ten year history 
of impotence.  It was reported in February 2000 that the 
hydrocelectomy wound was healing well and that there was no 
evidence of infection.  It was noted in April 2000 that the 
veteran tolerated the penile implant well.  

Although there is a December 2002 medical statement noting 
that the veteran had a penile implant two years earlier and 
could no longer have an orgasm, there is evidence on file 
that the veteran was told prior to the implant that the 
implant would not change sensation or ejaculation.  

After a review of the record, a VA examiner concluded in 
January 2006 that there was no evidence of incompetence, 
error in judgment, or lack of skill in the performance of any 
of the urological procedures in question.  

There is also no evidence of additional residual disability 
caused by an event that was not reasonably foreseeable.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Although there is medical evidence both for and against the 
veteran's 1151 claim, the Board finds the evidence against 
the claim to be more persuasive.  With respect to the medical 
evidence in favor of the claim, the Board would note that the 
medical reviewer did not have the claims files to review and. 
appears to be incorrect in saying that the veteran had been 
impotent for only two years, as the veteran noted in 1999 
that he had been impotent for ten years.  

Consequently, the Board concludes that the VA urological 
procedures in question did not involve incompetence, error in 
judgment, or lack of skill and that the veteran's inability 
to have an orgasm was reasonably foreseeable in light of his 
prior history of impotence and the above-noted statements 
about sensation and ejaculation made to him by VA medical 
personnel.  

Despite the written statements by and on behalf of the 
veteran in support of his claim, it is well established that 
a layperson without medical training is not qualified to 
render medical opinions involving causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for sexual dysfunction, to include impotence, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The benefit sought on appeal is accordingly denied.  


Increased Rating Claims

Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a no percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  


Schedular Criteria

Service connection for nerve damage to the mouth and to the 
right thigh was granted by an April 2003 rating decision 
under the provisions of 38 U.S.C.A. § 1151.  

A 10 percent evaluation was assigned for nerve damage to the 
mouth under Diagnostic Codes 8599-8207 and a noncompensable 
evaluation was assigned for nerve damage to the right thigh 
under Diagnostic Codes 8599-8529; each rating was effective 
May 18, 1995.  See 38 C.F.R. § 4.27 (2006) (unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99").  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  

With injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2006).  The 
hyphenated diagnostic codes in this case indicate that an 
unlisted nerve disability, under Diagnostic Code 8599, was 
the service-connected disorder, and paralysis of the affected 
nerve, under Diagnostic Codes 8207 and 8529, was a residual 
condition. 

Diagnostic Code 8207, which pertains to paralysis of the 
seventh (facial) cranial nerve, provides that incomplete, 
moderate paralysis warrants an evaluation of 10 percent.  
Incomplete, severe paralysis warrants an evaluation of 20 
percent.  Complete paralysis warrants an evaluation of 30 
percent.  

A Note to Diagnostic Code 8207 provides that ratings are 
dependent upon relative loss of innervation of facial 
muscles.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating is to be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  

Diagnostic Code 8529 pertains to neurologic impairment of the 
external cutaneous nerve of the thigh.  Where paralysis is 
severe to complete, a (maximum) 10 percent rating is 
warranted.  Where paralysis is mild or moderate, a 
noncompensable rating is to be assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8529.

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8307 and 8407, 
neuritis and neuralgia of the seventh cranial nerve are 
evaluated in accordance with the percentage ratings for 
Diagnostic Code 8207.  Similarly, under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8629 and 8729, neuritis and neuralgia of the 
external cutaneous nerve of the right thigh are evaluated in 
accordance with the percentage ratings for Diagnostic Code 
8529.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes is that for moderate, incomplete paralysis.  
38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.  


Analysis

To warrant an evaluation in excess of 10 percent for service-
connected nerve damage to the mouth, there would need to be 
medical evidence of severe incomplete paralysis, neuritis, or 
neuralgia of the 7th cranial nerve.  

To warrant a compensable evaluation for service-connected 
nerve damage to the right thigh, there would need to be 
medical evidence of complete paralysis, neuritis, or 
neuralgia of the external cutaneous nerve of the thigh.  

The treatment records for July and October 1994 reveal 
numbness of the left side of the face and of the right leg.  
On VA neurological evaluation in March 1996, there was mild 
loss of sensation in the left lower lip and reduced sensation 
in the right femoral cutaneous nerves but no obvious focal 
motor weakness, atrophy of fasciculation.  

According to a May 2002 and April 2005 statements from Dr. 
S., there was permanent numbness of the left face and hip.  
Despite complaints of pain of the face and right lower 
extremity, there was no definite facial asymmetry, except for 
mild asymmetry of the chin, when the veteran was seen by VA 
in December 2003 and May 2005.  

Jaw and facial movements were normal in December 2003 and May 
2005.  The veteran said on VA examination in January 2006 
that he could eat independently without restrictions, 
although it hurt.  He had sensory problems, but no weakness, 
on neurologic examination of the right thigh in January 2006.  
There were no significant abnormal neurological findings on 
VA evaluation in November 2006.  

The Board finds that the medical evidence of record 
consistently shows sensory problems without significant motor 
impairment, causing no more than moderate neurologic 
impairment of either service-connected disability.  
Consequently, neither an initial evaluation in excess of 10 
percent for the service-connected nerve damage to the mouth 
nor a compensable evaluation for the nerve damage to the left 
thigh is warranted.  


Conclusion

Because the evidence on file does not show any significant 
change during the appeal period in the severity of the 
service-connected disabilities at issue, the Board concludes 
that staged ratings are not warranted for the service-
connected disabilities at issue.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided in the Schedule for certain manifestations of the 
veteran's service-connected disabilities, as noted above, but 
the medical evidence on file reflects that those 
manifestations are not present in this case.  

In fact, although the veteran complained of pain and there 
was some loss of sensation, there was not significant 
limitation of function of the mouth or right thigh in the VA 
examination and treatment records on file.  

Additionally, the veteran has not been frequently 
hospitalized for either of his service-connected 
disabilities.  The Board accordingly finds that the 
disability picture for the service-connected disabilities at 
issue is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Accordingly, the RO's failure to address this 
regulation was not prejudicial to the veteran.  

Additionally, as the evidence is not in relative equipoise, 
the doctrine of reasonable doubt is not for application with 
respect to either of the issues denied above.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

VA compensation benefits for sexual dysfunction, including 
impotence, under the provisions of 38 U.S.C.A. § 1151, due to 
VA treatment, are denied.  

An initial evaluation in excess of 10 percent for the 
service-connected nerve damage to the mouth is denied.  

An initial compensable evaluation for the service-connected 
nerve damage of the right thigh is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


